In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-077 CV

____________________


IN RE HEATHE AARON STAGG




Original Proceeding



MEMORANDUM OPINION
 Heathe Aaron Stagg filed a pro se petition for writ of mandamus, in which he
complains the trial court set an unreasonably high pre-trial bail amount.  Stagg does not
inform us of the offense with which he is charged, the amount of bail that is currently set, or
the amount he could afford to pay to secure his pre-trial release.  Stagg previously filed a pro
se application for writ of habeas corpus, in which he alleged that the amount of his bail was
excessive, and the trial court denied Stagg's application without ruling on the merits of the
application or conducting an evidentiary hearing.  Stagg then filed a pro se appeal with this
Court, and we dismissed the appeal for want of jurisdiction.  See Ex parte Stagg, No. 09-07-507 CR, 2007 WL 4214577 (Tex. App.--Beaumont Nov. 28, 2007, no pet.) (not designated
for publication); see also Ex parte Hargett, 819 S.W.2d 866, 869 (Tex. Crim. App. 1991);
Ex parte Noe, 646 S.W.2d 230, 231 (Tex. Crim. App. 1983).  Stagg also  filed a pro se
motion for bail reduction, which the trial court denied on October 3, 2007. 
	Stagg has failed to establish that the trial court failed to rule on his application for
habeas corpus, his motion for bail reduction, or any other documents Stagg filed with the trial
court.  Therefore, relator has not demonstrated that he is clearly entitled to mandamus relief
from this Court.  See State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924,
927 (Tex. Crim. App. 2001) (To demonstrate entitlement to a writ of mandamus, a relator
must establish that the trial court failed to perform a ministerial duty, and that relator has no
other adequate legal remedy.).  Accordingly, we deny relief on the petition for writ of
mandamus.
	PETITION DENIED.
									PER CURIAM
Opinion Delivered April 24, 2008
Before McKeithen, C.J., Gaultney and Kreger, JJ.